Citation Nr: 1722418	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.  

2. Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease, coronary artery disease with stent. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1969 to March 1972, including active service in the Republic of Vietnam. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from the July 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in  Huntington, West Virginia (hereinafter, Agency of Original Jurisdiction (AOJ)).  
The AOJ granted service connection for depressive disorder, not otherwise specified, and assigned an initial 30 percent rating, effective July 2, 2009.  Subsequently, the AOJ granted service connection for ischemic heart disease per the Veteran's coronary artery disease with stent diagnosis and assigned an initial 10 percent rating, effective August 31, 2010.  
The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a January 2017 travel board hearing.  A transcript of that hearing is of record. 
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.







REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last afforded a VA examination in February 2011, and received a private evaluation in August 2013 addressing the severity of his depressive disorder.  Likewise, the Veteran was last afforded a VA examination addressing the issue of ischemic heart disease in April 2013.  Subsequent to those examinations, at his January 2017 hearing, the Veteran indicated that his condition had worsened.  Specifically, he testified that his depressive disorder had worsened insomuch that he had trouble maintaining effective relationships, even that of his wife of forty-two years, whom he is now separated from. 

Regarding the Veteran's ischemic heart disease, he indicated that his disability had worsened because he is now functionally limited by the disability more than ever, and thus the disability picture provided by the evidence of record may not be accurately relied upon for rating purposes.  Therefore, to ensure that the evidence of record reflects the current severity of the Veteran's service-connected depressive disorder and ischemic heart disease, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  

Consequently, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Nonetheless, a private examination report dated August 2013 found that the Veteran was likely unemployable given his need for social isolation and the severity of his emotional symptoms.  The Veteran currently holds a combined 40 percent rating for service-connected depressive disorder not otherwise specified, ischemic heart disease, tinnitus and bilateral hearing loss.  Thus, he does not meet the schedular criteria for TDIU eligibility.  38 C.F.R. § 4.16(a).  However, the opinion raises issue of eligibility for TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  Thus, if necessary, the AOJ must consider referring the case for extraschedular consideration of TDIU.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake suitable development to obtain any outstanding records pertinent to the Veteran's claims, including obtaining any VA and private treatment records since the statement of the case. 

2.  Afford the Veteran appropriate VA examination to determine the nature and severity of his ischemic heart disease.  The examiner is requested to identify the functional limitations for sedentary and physical occupations caused by ischemic heart disease and the effects of any prescribed medications, to specifically include the types of duties required of a carpenter.

3.  Afford the Veteran appropriate VA examination to determine the nature and severity of his depressive disorder.  In so doing, the examiner is requested to reconcile, to the extent possible, the differing assessments of Global Assessment of Functioning offered by the February 2011 VA examiner and the private examination reports dated October 2009 and August 2013.  The examiner is requested to identify the functional limitations for sedentary and physical occupations caused by the service-connected psychiatric disorder and the effects of any prescribed medications, to specifically include the types of duties required of a carpenter.  

4.  Upon completion of the above, readjudicate the claims.  If the schedular criteria for entitlement to TDIU are not met for any time during the appeal period, the AOJ should forward the claims folder the Director of Compensation and Pension for extraschedular consideration of entitlement to TDIU.  The Director of Compensation and Pension is requested to consider the August 2013 private examination report which found that the Veteran was likely unemployable given his need for social isolation and the severity of his emotional symptoms.  The Director of Compensation and Pension is also requested to discuss the Veteran's ability to perform substantially gainful employment in light of his educational and vocational background.

4.  Thereafter, if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

